*229The Supreme Court quashed the writ of error on the 18th of May, 1875. in the following opinion :
Per Curiam.
The materiality of witnesses in a trial before a jury depends on facts known to the Court below. Its discretion in the allowance of tees to the witnesses depeuda ou evidence which the. record does not bring up here. A writ of error reaches the record only. We can correct those errors only which the record shows. A writ of error therefore does not lie; McCauley’s Appeal, 5 Norris 187. We may, however, add that this case is right ou the merits.
Writ quashed.